Exhibit 10.13

 

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”) is made effective as of
the 1st day of February, 2014, by and between Juhl Energy, Inc., a Delaware
corporation (the "Company"), and the undersigned ("Consultant").

 

Whereas, Consultant is receiving the Restricted Stock Award (as herein defined)
under the Company’s Amended and Restated 2008 Incentive Compensation Plan (the
“Plan”) in connection with his services to the Company under the Consulting
Agreement dated February 1, 2014 between the Company and the Consultant (the
“Consulting Agreement”). Capitalized terms used herein without definition shall
have the meanings ascribed to them in the Plan or the Consulting Agreement, as
the context requires.

 

NOW THEREFORE, in consideration of the mutual covenants and representations set
forth herein, the Company and Consultant agree as follows:

 

1.            Restricted Stock Award. The Company hereby agrees to issue to
Consultant and Consultant agrees to accept from the Company, Two Hundred Fifty
Thousand (250,000) shares of the Company's Common Stock (the "Stock") as partial
compensation under the Consulting Agreement (the “Restricted Stock Award”).

 

2.            Certificate Representing Restricted Stock Award. The Company shall
issue a stock certificate representing the Stock in the name of the Consultant.
The Company shall hold the certificate representing the Stock until May 1, 2015
(the expiration of the Minimum Term as defined in the Consulting Agreement). If
Consultant has not terminated the Consulting Agreement prior thereto, upon the
expiration of the Minimum Term, the Company shall deliver to the Consultant a
stock certificate representing the Stock. During the course of the Minimum Term
if Consultant has not terminated the Consulting Agreement, the Stock shall vest
at the rate of 16,666 shares on a monthly basis (1/15 of the total shares of
Stock). In the event that the Consultant terminates the Consulting Agreement
prior to the end of the Minimum Term, Consultant shall forfeit shares of the
Stock on a proportionate basis for the number of months remaining in the Minimum
Term pursuant to the Forfeiture Schedule attached hereto as Exhibit A.

 

3.             Legends. The certificate representing the Stock subject to the
provisions of this Agreement shall have endorsed thereon the following legends:

 

(a)     "THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 OR APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER SAID ACT AND APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED."

 

(b)     "THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER AS SET FORTH IN A RESTRICTED STOCK AWARD AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER AND A CONSULTING AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER. THE COMPANY WILL UPON WRITTEN REQUEST
FURNISH A COPY OF SUCH AGREEMENTS TO THE HOLDER HEREOF WITHOUT CHARGE."

  

 
 

--------------------------------------------------------------------------------

 

 

(c)     Any additional legend required to be placed thereon by applicable
federal and state securities laws or any other agreement with the Company to
which Consultant may be a party.

 

4.             Consultant's Representations. In connection with the Restricted
Stock Award, the Consultant hereby represents and warrants to the Company as
follows:

 

(a)     Investment Intent; Capacity to Protect Interests. The Stock is being
issued to Consultant solely for Consultant's own account for investment and not
with a view to or for sale in connection with any distribution of the Stock or
any portion thereof and not with any present intention of selling, offering to
sell or otherwise disposing of or distributing the Stock or any portion thereof
in any transaction other than a transaction exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”). The Consultant
represents that the entire legal and beneficial interest in the Stock is being
issued, and will be held, for the Consultant's account only, and neither in
whole nor in part for any other person. Consultant either has a preexisting
business or personal relationship with the Company or its officers, directors or
controlling persons, or, by reason of Consultant's business or financial
experience or the business or financial experience of Consultant's professional
advisors who are unaffiliated with and who are not compensated by the Company or
any affiliate or selling agent of the Company, directly or indirectly, is
reasonably assumed to have the capacity to evaluate the merits and risks of an
investment in the Company and to protect Consultant's own interests in
connection with this transaction.

 

(b)     Residence. The Consultant's principal residence and location is within
the state that appears in the address indicated beneath the Consultant's
signature below.

 

(c)     Information Concerning Company. The Consultant has heretofore discussed
the Company and its plans, operations and financial condition with the Company's
officers and has heretofore received all such information as the Consultant has
deemed necessary and appropriate to enable the Consultant to evaluate the
financial risk inherent in making an investment in the Stock, and the Consultant
has received satisfactory and complete information concerning the business and
financial condition of the Company in response to all inquiries in respect
thereof. Consultant also acknowledges that in his consulting role with the
Company he has access to significant information regarding the Company.

 

(d)     Economic Risk. The Consultant realizes that the Stock is a highly
speculative investment and involves a high degree of risk, and the Consultant is
able, without impairing the Consultant's financial condition, to hold the Stock
for an indefinite period of time and suffer a complete loss on the Consultant's
investment. Consultant understands that there are risks related to the purchase
of the Stock.

 

(e)     Restricted Securities. The Consultant understands and acknowledges that:

  

 
 

--------------------------------------------------------------------------------

 

 

(i)     The issuance of the Stock has not been registered under the Securities
Act, the Stock must be held indefinitely unless subsequently registered under
the Securities Act or an exemption from such registration is available and the
Company is under no obligation to register the Stock;

 

(ii)     the stock certificate representing the Stock will be stamped with the
legends specified in Section 3 hereof and any other additional legends as may be
prescribed by the Company’s Bylaws, any other agreement between the Company and
the Consultant or as otherwise required by law; and

 

(iii)     the Company and its transfer agent will make a notation in its records
of the aforementioned restrictions on transfer and legends.

 

(f)     Disposition of the Stock. The Consultant is familiar with the provisions
of Rules 701 and 144, each promulgated under the Securities Act, which, in
substance, permit limited public resale of "restricted securities" acquired,
directly or indirectly from the issuer thereof, in a nonpublic offering, subject
to the satisfaction of certain conditions. Rule 701 provides that if the issuer
qualifies under Rule 701 at the time of purchase, such issuance will be exempt
from registration under the Securities Act. If the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), the securities exempt under Rule 701 may
be resold ninety (90) days thereafter, subject to the satisfaction of certain of
the conditions specified by Rule 144, including among other things: (1) the sale
being made through a broker in an unsolicited "broker's transaction" or in
transactions directly with a market maker (as that term is defined under the
Exchange Act); and (2), in the case of an affiliate, the availability of certain
public information about the Company, and the amount of securities being sold
during any three-month period not exceeding the limitations specified in Rule
144(e), if applicable.

 

The Consultant understands that, in the event that the Company does not qualify
under Rule 701 at the time of purchase, then the securities may be resold in
certain limited circumstances subject to the provisions of Rule 144, which
requires among other things: (1) holding the securities for the requisite
holding period, (2) the availability of certain public information about the
Company, (3) the sale being made through a broker in an unsolicited "broker's
transaction" or in transactions directly with a market maker (as that term is
defined under the Exchange Act), and (4) the amount of securities being sold
during any three-month period not exceeding the specified limitations stated
therein, if applicable.

 

(g)     Further Limitations on Disposition. Without in any way limiting
Consultant's representations set forth above, the Consultant further agrees that
the Consulting Agreement provides additional limitations on disposition.
Additionally, the Consultant agrees that he will not sell all or any portion of
the Stock unless and until:

 

(i)     There is then in effect a Registration Statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with said Registration Statement; or

  

 
 

--------------------------------------------------------------------------------

 

 

(ii)     (A) the Consultant shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Consultant shall
have furnished the Company with an opinion of the Consultant's counsel to the
effect that such disposition will not require registration of the Stock under
the Securities Act, and (C) such opinion of the Consultant's counsel shall have
been concurred in by counsel for the Company and the Company shall have advised
the Consultant of such concurrence, which concurrence and advisement shall not
be unreasonably withheld or otherwise delayed by the Company.

 

(h)     Section 83(b) Election. The Consultant understands that Section 83 of
the Internal Revenue Code of 1986, as amended (the "Code"), taxes as ordinary
income the difference between the amount paid for the Stock and the fair market
value of the Stock as of the date any restrictions on the Stock lapse. With
respect to securities registered under the Exchange Act, "restriction" with
respect to officers, directors and 10% stockholders also means the six-month
period after purchase during which such officers, directors and 10% stockholders
are subject to suit under Section 16(b) of the Exchange Act. The Consultant
understands that if such provision is applicable to him, he may elect to be
taxed at the time the shares of Stock are issued rather than when and as any
restriction lapses or six-month Section 16(b) period expires by filing an
election under Section 83(b) of the Code with the IRS within thirty (30) days
from the date of purchase. Even if the fair market value of the Stock equals the
amount paid for the Stock, the election must be made for it to apply. The
Consultant understands that failure to make this filing timely will result in
the recognition of ordinary income by the Consultant, as any restriction lapses,
or after the lapse of the six-month Section 16(b) period, on the difference
between the amount paid for the Stock and the fair market value of the Stock at
the time such restrictions lapse. The Consultant further understands that the
income tax laws of Consultant’s state of residence may contain provisions
similar to Section 83.

 

CONSULTANT ACKNOWLEDGES THAT IT IS CONSULTANT’S SOLE RESPONSIBILITY AND NOT THE
COMPANY'S TO FILE TIMELY THE ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(b)
AND UNDER ANY CORRESPONDING PROVISIONS OF STATE TAX LAW, EVEN IF CONSULTANT
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
CONSULTANT’S BEHALF. CONSULTANT SHOULD CONSULT HIS OWN TAX ADVISOR AS TO THE TAX
CONSEQUENCES OF THIS RESTRICTED STOCK AWARD. IRS RULES AND GUIDANCE MAY CHANGE.

 

5.             Power of Attorney.

 

(a)     In the event that shares of Stock are to be transferred pursuant to this
Agreement or any other agreement between the parties, Consultant hereby grants
and appoints each director of the Company, with full power of substitution, as
his true and lawful attorney-in-fact, with full power and authority in his name,
place and stead to execute, acknowledge, deliver, swear to, file and record at
the appropriate public or private offices such documents, instruments and
conveyances as may be necessary or appropriate to effect a transfer of Stock.
This special power of attorney includes the ability to complete an assignment
for the transfer of Stock.

  

 
 

--------------------------------------------------------------------------------

 

 

(b)     The authority granted by this section is a special power of attorney
coupled with an interest, is irrevocable, and shall not be affected by the
subsequent incapacity or disability of Consultant; may be exercised by a
signature of any individual acting as attorney-in-fact for Consultant; and shall
survive the transfer by Consultant of the whole or any portion of his Stock.

 

6.             Miscellaneous.

 

(a)     Subject to the provisions and limitations hereof, Consultant may, during
the term of this Agreement, exercise all rights and privileges of a stockholder
of the Company with respect to the Stock issued to Consultant but for which the
stock certificate is held in the possession of the Company.

 

(b)     The parties agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.

 

(c)     Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to Consultant at his address shown on the Company's records
and to the Company at the address of its principal corporate offices (attention:
President) or at such other address as such party may designate by ten days'
advance written notice to the other party hereto.

 

(d)     The Company may assign its rights and delegate its duties under this
Agreement. If any such assignment or delegation requires consent of any state
securities authorities, the parties agree to cooperate in requesting such
consent. This Agreement shall inure to the benefit of the successors and assigns
of the Company and, subject to the restrictions on transfer herein set forth or
referenced, be binding upon Consultant, his heirs, executors, administrators,
successors and assigns.

 

(e)     Consultant hereby authorizes and directs the Secretary or Transfer Agent
of the Company to transfer any forfeited shares of Stock from Consultant to the
Company.

 

(f)     Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a parent or subsidiary of the Company, to
terminate Consultant's services to the Company pursuant to the terms of the
Consulting Agreement.

 

(g)     This Agreement, its interpretation, performance, enforcement or any
breach thereof, shall be construed in accordance with, and all questions with
respect thereto shall be determined by, internal, substantive laws of the State
of Minnesota (without giving effect to principles of conflict of laws).

  

 
 

--------------------------------------------------------------------------------

 

 

(h)     The parties agree that in the event of any and all disagreements and
controversies, including accusations of fraud and malfeasance, arising from this
Agreement such disagreements and controversies shall be subject to final and
binding arbitration as arbitrated in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association to be held in
Minneapolis, MN before one neutral arbitrator. Either party may apply to the
arbitrator seeking injunctive relief until the arbitration award is rendered or
the controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
The parties also waive their rights to any form of appeal, review or recourse to
any court or other judicial authority, insofar as such waiver may be validly
made. The arbitrator may not award relief in excess of or contrary to what this
Agreement provides, order consolidation or arbitration on a class wide or
representative basis, award punitive or consequential damages or any other
damages aside from the prevailing party’s actual damages or order injunctive or
declaratory relief, except that the arbitrator may award on an individual basis
damages required by statute and may order injunctive or declaratory relief as
required by statute. Any arbitration shall be confidential and neither the
parties nor the arbitrator may disclose the existence, content or results of any
arbitration proceeding except as provided herein. In the event of any such
disagreement or controversy, neither party shall directly or indirectly reveal,
report, publish or disclose any information relating to such disagreement or
controversy to any person, firm or corporation not expressly authorized by the
other party to receive such information or use such information or assist any
other person in doing so, except to comply with actual legal obligations of such
party or unless such disclosure is directly related to an arbitration proceeding
as provided herein, including, but not limited to, the prosecution or defense of
any claim in such arbitration. Neither party shall speak to the any media
inquiry related to such disagreement. The costs and expenses of the arbitration
(including attorneys’ fees) shall be paid by the non-prevailing party or as
determined by the arbitrator. This paragraph shall survive termination of this
Agreement.

 

(i)     The parties hereby waive any claims against each other for any
activities or prior business transactions between the parties to date. This
paragraph shall survive the termination of this Agreement.  

 

(Signature Page Follows)

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

COMPANY:   CONSULTANT:  

 

 

 

 

 

Juhl Energy, Inc.  

 

Consultant

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

John Mitola

 

 

 

President

 

 

 

                               

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.13

 

EXHIBIT A

 

Forfeiture Schedule

 

 

 

Period

Number of Shares of Stock

Subject to Forfeiture

 

February 1, 2014 – February 28, 2014

250,000 shares

March 1, 2014 – March 31, 2014

233,334 shares

April 1, 2014 – April 30, 2014

216,668 shares

May 1, 2014 – May 31, 2014

200,002 shares

June 1, 2014 – June 30, 2014

183,336 shares

July 1, 2014 – July 31, 2014

166,670 shares

August 1, 2014 – August 31, 2014

150,009 shares

September 1, 2014 – September 30, 2014

133,338 shares

October 1, 2014 – October 31, 2014

116,672 shares

November 1, 2014 – November 30, 2014

100,006 shares

December 1, 2014 – December 31, 2014

83,340 shares

January 1, 2015 – January 31, 2015

66,674 shares

February 1, 2015 – February 28, 2015

50,008 shares

March 1, 2015 – March 31, 2015

33,342 shares

April 1, 2015 – April 30, 2015

16,676 shares

May 1, 2015 and thereafter

0 shares

 